DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
Applicant’s amendment filed on September 9, 2021 has been entered and made of record.
Applicant's arguments filed September 9, 2021 with regard to rejection of claim 21 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, such rejection has been withdrawn.
Applicant's arguments filed September 9, 2021 (see page 8 1st paragraph) with regard to rejection of claims 1-7 and 21 under 35 U.S.C. 103 as being unpatentable over Uchida have been fully considered and persuasive. Therefore, such rejection has been withdrawn.
Allowable Subject Matter
Claims 1-10, 13-16 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 as a representative claim, reference is made to paragraph 4 above as to the reasons for allowance.
Claims 2-7 and 21 depend on claim 1 and thus these claims are allowed for the same reasons.
Regarding claims 8-10, 13-16 and 19-20, reference is made to paragraphs 11-12 of the previous Office Action mailed on 7/9/2021 as to reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DMD
9/2021

/Duy M Dang/
Primary Examiner, Art Unit 2667